DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 12/27/2021 without traverse of Group I, claims 1-8 for further examination. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/09/2021 is being considered by the examiner.

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sone et al. (WO 2019181916) (cited/translation in 06/09/2021 IDS) hereinafter Sone.
	As regards to claim 1, Sone discloses a coating device configured to apply a coating liquid to both surfaces of a substrate 30 that has a sheet shape and is transported (abs; fig 6-7; clm 10), comprising: 
a pair of blocks 12+14+16 facing each other in a thickness direction of the substrate 30 ([0014]-[0017]; [0045]-[0047]; fig 6-7; clm 4-10); and 
a liquid reservoir 17 that is formed such that the coating liquid is accumulated in a gap (space between blocks, see fig 6-7) between the pair of blocks 12+14+16, and through which the substrate 30 passes ([0014]-[0017]; [0045]-[0047]; fig 6-7; clm 4-10), wherein the liquid reservoir 17 includes: 
an introduction port (left side of blocks where substrate enters, see fig 6) that is opened on an upstream side (see fig 6) in a transport direction D1 of the 
a discharge port (right side of blocks where substrate exits and enters dryer 42, see fig 6) that is opened on a downstream side (see fig 6) in the transport direction D1 and through which the substrate 30 is discharged into dryer 42 ([0014]-[0017]; [0045]-[0047]; fig 6-7; clm 4-10), and 
side surface portions (portions on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and portions on top, bottom of right where substrate exits coating fluid into dryer 42, see fig 6) respectively positioned on both sides in a width direction D2 intersecting the transport direction D1 ([0014]-[0017]; [0045]-[0047]; fig 6-7; clm 4-10), 
at least a side surface portion (portions on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and portions on top, bottom of right where substrate exits coating fluid into dryer 42, see fig 6) on one side (left side, see fig 6) of the both sides in the width direction D2 among the side surface portions (portions on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and portions on top, bottom of right where substrate exits coating fluid into dryer 42) has an exposure port (openings on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and openings on top, bottom of right where substrate exits coating fluid into dryer 42, see fig 6) that is opened from the introduction port (left side of blocks where substrate enters, see fig 6) to the discharge port (right side of blocks where substrate exits and enters dryer 42, see fig 6) ([0014]-[0038]; [0045]-[0047]; fig 6-7; clm 4-10), and 

As regards to claim 2, Sone discloses a coating device (abs; fig 6-7; clm 10), wherein the exposure port (openings on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and openings on top, bottom of right where substrate exits coating fluid into dryer 42, see fig 6) is provided in each of the side surface portions (portions on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and portions on top, bottom of right where substrate exits coating fluid into dryer 42) on both sides (side on top, bottom of left of substrate 30 before entering coating fluid and side on top, bottom of right after substrate 30 exits coating fluid into dryer 42, see fig 6) in the width direction D2 ([0014]-[0017]; [0045]-[0047]; fig 6-7; clm 4-10). 
As regards to claim 3, Sone discloses a coating device (abs; fig 6-7; clm 10), wherein the exposure port (openings on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and openings on top, bottom of right where substrate exits coating fluid into dryer 42, see fig 6) is provided in the side surface portion (portions on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and portions on top, bottom of right where substrate exits coating fluid into dryer 42, see fig 6) on one side (left side, see fig 6) on one side (side on top, bottom of left where substrate 30 enters coating fluid (dotted medium) and side on top, bottom of right where substrate 30 
As regards to claim 4, Sone discloses a coating device (abs; fig 6-7; clm 10), wherein each of the pair of blocks 12+14+16 is provided with, on a surface facing the liquid reservoir 17, a coating liquid supply port 15 through which the coating liquid is supplied to the liquid reservoir 17, and the coating liquid supply ports 15 face each other with the liquid reservoir 17 interposed therebetween ([0014]-[0033]; [0045]-[0047]; fig 6-7; clm 4-10). 
As regards to claim 5, Sone discloses a coating device (abs; fig 6-7; clm 10), wherein the gap (space between blocks, see fig 6-7) is wider (see annotated fig 6 below) on an introduction port (left side of blocks where substrate enters, see fig 6) side than on a discharge port (right side of blocks where substrate exits and enters dryer 42, see fig 6) side ([0014]-[0017]; [0045]-[0047]; fig 6-7; clm 4-10). 

    PNG
    media_image1.png
    958
    1077
    media_image1.png
    Greyscale

As regards to claim 6, Sone discloses a coating device (abs; fig 6-7; clm 10), wherein the gap (space between blocks, see fig 6-7) is narrowed (see annotated fig 6 below) from the introduction port (left side of blocks where substrate enters, see fig 6) side toward the discharge port (right side of blocks where substrate exits and enters dryer 42, see fig 6) side in the transport direction D1 ([0014]-[0017]; [0045]-[0047]; fig 6-7; clm 4-10). 
As regards to claim 7, Sone discloses a coating device (abs; fig 6-7; clm 10), wherein an opening edge portion 12 of the discharge port (right side of blocks where 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sone as applied to claim 1 above.
As regards to claim 8, Sone discloses a coating device (abs; fig 6-7; clm 10), wherein the gap (space between blocks, see fig 6-7) can be measured in mm ([0014]-[0038]; [0045]-[0047]; fig 6-7; clm 4-10), however Sone does not disclose is 0.1 mm or more and 1 mm or less.
Although Sone does not explicitly disclose the claimed gap/spacing, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Sone to have the gap/spacing recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717